Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 10/20/2020 has been entered and fully considered. 
Claims 1,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23 are pending and have been fully considered. 
The previous 35 USC 102 and 35 USC 103 rejections are withdrawn in light of Applicant's amendments to the claims.

Allowable Subject Matter
Claims 1,3,4,5,12,13,14,15,16,23 would be allowable if applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  


Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 

Applicant argues at page(s) 6, particularly “Applicant thanks the Examiner for the finding of allowability. Claim 1 has been rewritten to include the subject matter of claim 
In response, respectfully, the Examiner does not find the argument persuasive.  Formal requirements remain in the case.

Applicant argues at page(s) 6, particularly “Claims 6-11 are rejected under 35 U.S.C. § 112(b) as being indefinite. The Office Action alleges that the term "ridge-like" is not defined and therefore renders the claims indefinite. Applicant respectfully traverses the rejection. According to the Merriam-Webster Dictionary, "ridge-like" is defined as "resembling a ridge". A "ridge" is defined by the Merriam-Webster Dictionary as "an elevated body part or structure." This structure may be seen in cross-section in the application as filed at FIGs. 2-4."
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant referring to "resembling" rather than "like", similarly has the questionable language as to what feature of a ridge is encompassed, that is not a ridge, this does not avoid the problem of what is like or resembling a ridge, but not a ridge, the asserted definition, does not resolve the problem with the claim language.

Applicant argues at page(s) 7, particularly “Applicant respectfully traverses the rejection. However, in the interest of advancing prosecution, claim 1 has been amended to encompass the subject matter of claim 2, which the Examiner indicated was allowable. Claims 3-12 depend either directly or indirectly from claim 1 and therefore 
In response, respectfully, the Examiner does not find the argument persuasive.  Incorporating, the dependent claims in the independent claims, does over the Claim(s) 1, 5, 6, 7, 8, 9, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) and Claim 11 is/are rejected under 35 U.S.C. 103 of 07/27/2020. But, formal requirements remain in the case.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 6-11, 17-22 is/are objected to for having the phrase, “ridge-like,” which the clarity must be improved.
Particularly, the phrase "ridge-like“ is unclear as to which feature of a ridge means it is “like" a “ridge”, but is not within the scope of “ridge”.

Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776